Clark, J.
Defendants were convicted of a violation of the prohibition law. The judgment was alternative, fine or imprisonment. It was conceded by counsel at the argument, and it is also indicated by the transcript of calendar entries in the record, that when the writ of error was sued out the fine had been paid. There is nothing in the record to indicate that the payment was under distress or duress beyond the *463fact that the judgment was alternative. See People v. Leavitt, 41 Mich. 470; Clairview Park Imp. Co. v. Railway, 164 Mich. 74 (33 L. R. A. [N. S.] 250); Ideal Furnace Co. v. Molders’ Union, 204 Mich. 311; 17 C. J. p. 48.
The judgment having been* satisfied by payment, the writ has no office. It is dismissed.
Fellows, C. J., and Wiest, McDonald, Bird, Sharpe, Moore, and Steere, JJ., concurred.